Citation Nr: 1143130	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-39 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals, left eye injury.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.  

An October 2006 rating decision denied the Veteran's claims for entitlement to service connection for residuals of right knee injury and residuals of left eye injury. A November 2006 statement which was attached to the Veteran's notice of disagreement indicated that the Veteran was no longer concerned with pursuing his left eye claim. Then, in August 2007, the VA received a statement from the Veteran regarding his left eye claim and the Veteran's desire to pursue that claim. In September 2007, the VA sent the Veteran a letter and explained that the appeal period had ended on his left eye claim. 

However, the Board notes that the September 2007 letter was in error, the Veteran had until October 2007 to file a timely appeal to the October 2006 rating decision which denied the Veteran's left eye claim. Because the VA received correspondence from the Veteran, which can be construed as an NOD, in August 2007 and because the Veteran responded to the November 2008 statement of the case with a timely substantive appeal, the Board finds the appeal of the October 2006 rating decision properly before the Board.  This claim was previously before the Board and remanded for further development in September 2010.  It appears that there was substantial compliance with the remand directives and the Board may continue with its determination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  However, any deficiency would be harmless to the Veteran as the Board's decision below grants service connection.  


FINDING OF FACT

Competent and credible evidence shows that a left eye condition developed in service and has continued since that time.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for residuals, left eye injury, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

As the Board has granted the full benefits sought with respect to the issue herein decided, there is no prejudice to the Veteran under VA's duties to notify and assist. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in relative balance with the negative evidence.  Therefore, a veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; and (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran has alleged that while serving on active duty he experienced a sharp stinging pain in his left eye immediately followed by flashes of bright light.  The pain subsided fairly quickly but the intermittent flashes of light lasted for several months and have continued since that time.  In addition, the Veteran reported noticing a decrease in his night vision following this initial onset of sharp pain in the left eye which has continued.  

In considering the evidence of record under the laws and regulations as set forth above, and after resolving all reasonable doubt in favor of the Veteran, the Board concludes that the Veteran is entitled to service connection for residuals left eye injury.  

Service treatment records show that upon entrance into active military duty the Veteran reported having eye trouble and having to wear glasses.  The physician's summary indicated that the eye trouble was corrected with glasses.  A February 1967 field examination report shows that a blind spot was noted in the Veteran's left eye.  A May 1967 record of medical care shows that the Veteran stated that in January 1967 he experienced a decrease in vision in the temporal field of his left eye.  He reported that his vision seemed okay during the day but was poor at night.  The Veteran also reported rarely noticing flashes of light in his left eye.  Upon examination a small whitish clump was noticed in the left eye.  The Veteran's April 1968 separation examination report shows that the Veteran had eye trouble in the form of a mass of protein that was floating in his eye.  

The Veteran was afforded a VA examination in September 2008.  The examiner diagnosed the Veteran with an enlarged blind spot in the left eye with an unknown origin.  

The examiner submitted a November 2008 addendum in which he stated that he saw nothing in service records to denote why the Veteran has enlarged blind spot.  Vision before entering service and at this time both are 20/20.  It is more likely than not that there was not a service related injury that caused this possible blind spot enlargement.   

In the instant case, there is evidence of a current disability as the Veteran has been diagnosed with an enlarged blind spot of the left eye.  As to whether there is evidence of in-service incurrence and a nexus between the claimed in-service disease and the present disability, the Board notes that the Veteran was seen in-service for his left eye.  In addition, the Veteran has submitted lay statements that his current left eye condition began in service and has continued since that time.  The Board observes that the Veteran is competent to testify to in-service symptoms and continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

As the Board has determined that the Veteran is competent to testify as to his in-service symptoms and continuity of symptomatology, the Board must now weigh this lay evidence against the other evidence of record in order to determine the credibility of the Veteran's testimony.  See Barr v. Nicholson, 21 Vet. App. at 310 (the Board is within its province to weigh that testimony and to make a credibility determination as to whether competent evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection). 

In this regard, the Board notes that in support of the Veteran's lay testimony are the Veteran's service treatment records which show that the Veteran developed problems with his left eye in January 1967.  Additionally, the fact that the Veteran's entrance examination did not note a left eye condition but his separation examination did support the Veteran's contention that the eye condition began during his active military service.  Thus, the Board finds the Veteran's reports of a left eye condition developing in service and continuing since that time to be credible. 

Weighing against the Veteran's claim is the September and November 2008 VA examination report and addendum.  The examiner stated that he saw nothing in service records to denote why the Veteran has an enlarged blind spot.  Vision before entering service and at this time both are 20/20.  It is more likely than not that there was not a service related injury that caused this possible blind spot enlargement.  The Board notes that the examiner based his negative nexus opinion in part on the fact that at the time the Veteran entered service his vision was 20/20 and at the time of his VA examination his vision was 20/20.  However, the Veteran has not alleged that he has had a loss of vision as a result of his military service.  Rather, he has alleged that during military service he experienced a sharp pain and since that time he has notice flashing lights and decreased night vision.  The record shows that this was the Veteran's complaint at the time of the reported initial onset in service as well his current complaint.  In addition, the examiner indicated that the etiology of the Veteran's blind spot was unknown but did not comment as to whether the current blind spot was related to the in-service reports of and findings of a blind spot.  Thus, the examiner's opinion is of diminished probative value. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 








Given that the Veteran has been diagnosed with a left eye condition and that the Board has found the Veteran's reports of continuity of symptomatology to be credible, the Board finds that the preponderance of the evidence is not against the Veteran's claim and after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for residuals of a left eye injury, is warranted. 


ORDER

Entitlement to service connection for residuals, left eye injury, is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


